Citation Nr: 0020208	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-01 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed as degenerative joint disease.

2.  Entitlement to service connection for arthritis of the 
back, claimed as due to spinal anesthesia in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claims on appeal.

A videoconference hearing was held before the undersigned 
Member of the Board sitting in Washington, D.C. and the 
veteran in Montgomery, Alabama, in May 1998.  A transcript of 
the hearing testimony has been associated with the claims 
file.  Thereafter, the Board remanded the issues to the RO 
for further development.  The requested developments have 
been accomplished and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic knee disorder 
or a chronic back disorder.

3.  The evidence does not relate the current knee or back 
disorders with any event or occurrence on active duty 
service.

4.  Arthritis was not shown present to a compensable degree 
during service or within 1 year following separation from 
service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, claimed as degenerative 
joint disease, was not incurred in or aggravated during the 
veteran's active duty service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Arthritis of the back, claimed as due to spinal 
anesthesia in service, was not incurred in or aggravated 
during the veteran's active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
entitlement to service connection are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented claims that are plausible.  
See Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

Furthermore, arthritis may be presumed to have been incurred 
in service if manifested to a compensable degree within 1 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical Background

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a bilateral knee 
disability.  The August 1957 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
lower extremities.  In addition, there is no indication of 
any in-service history of injury to the knees.  Post service 
medical records are devoid of complaints related to a knee 
disorder for many years after service separation.  In an 
April 1984 hospitalization related to a vehicular accident, 
an examination revealed that deep tendon reflexes and 
neurologic function of his lower extremities were normal and 
knee jerks were intact.  In June 1997, the veteran related, 
among other things, that he had problems with his knees.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a back disorder.  
In June 1955, he underwent an appendectomy and received 
spinal anesthesia.  However, there was no indication in the 
operative reports regarding complications of any type 
associated with the procedure.  He was readmitted a week 
after surgery when a buddy hit him in the operative site but 
there was no evidence of wound separation and no mention made 
of any back pain.  The August 1957 separation examination 
report demonstrates a normal clinical evaluation of the 
veteran's spine.  

Post service medical records are negative for complaints of a 
back disorder for many years.  Private medical records 
associated with the claims file reveal that the veteran was 
involved in a head-on accident in August 1983 and complained 
of pain in his neck and lumbosacral area.  In September 1983, 
he underwent a myelogram and chemonucleolysis with 
chymopapain injection.  The final diagnosis was herniated 
nucleus pulposus L4-L5.  In April 1984, he was again 
hospitalized for lumbosacral syndrome with a reference to the 
August 1983 accident but no additional treatment was 
recommended due to an absence of clinical symptoms.  It was 
suggested at that time that the veteran's complaints and 
behavior were factitious.  In October 1986, he sought 
treatment for severe back pain and sleepiness related to a 
slip and fall accident on his job.  The private treating 
physician challenged the veteran's reported symptoms and 
noted that he was hard-pressed to make a diagnosis.

In March 1996, the veteran complained of pain in his chest 
and back.  An April 1996 cervical spine X-ray, nearly 40 
years after service separation, showed degenerative arthritis 
of the cervical spine.  In a February 1998 hospitalization 
related to coronary artery disease, the veteran reported a 
history of degenerative joint disease of the lumbar spine and 
a past surgical history of a lumbar diskectomy.   

Hearing Testimony and Recent VA Examination

At a May 1998 videoconference hearing, the veteran testified 
that he began having problems with his knees about one month 
after going on active duty.  He indicated that he had 
problems doing squat jumps and his knees started burning but 
the doctors could find nothing wrong.  He was treated with 
heating pads and took aspirin and alcohol for pain.  He 
indicated that the condition had gotten progressively worse 
and he now had a tremendous amount of pain.  He was told in 
service that he was faking and quit going on sick call, 
although he reinjured his knees on several occasions.  

With respect to his back, the veteran reflected that his back 
started to hurt the day he was operated on for appendicitis.  
He was given an injection in his back which felt like it was 
going through bone.  He eventually was operated on in 1983-84 
for his back.  He stressed that he attempted to obtain 
medical treatment during service but was told he was faking 
it and to take some aspirin and another drink.  He 
acknowledged that his condition had gotten progressively 
worse over the years and he had to have an operation because 
it was so bad.  Upon further questioning, he admitted that he 
had been involved in a vehicular accident in 1983 and injured 
his back and had to have back surgery.

In a December 1999 VA examination report, the veteran 
reported that his knees began to hurt while he was on active 
duty.  He indicated that he had X-rays at one point because 
of "fire" in his knees, but they were negative, and he was 
given pain medication.  He reported that he had taken pain 
pills and drank whiskey for many years for the pain.  With 
respect to his claim for a back disorder, he complained that 
he was given a spinal anesthesia for an appendectomy and that 
the doctor remarked during the procedure that he had slipped 
and put the needle in the wrong place.  The veteran indicated 
that his back had hurt him constantly since.  He admitted 
that he was in a vehicle accident in 1984 and observed that 
his back had burned like fire since, and that his private 
doctor had removed two ruptured disks as a result.  

During the examination, the veteran complained of pain, 
weakness, stiffness, swelling, heat and redness, instability, 
giving way, locking, fatigability, and lack of endurance.  He 
used a cane and had retired from truck driving in 1998.  
After a physical examination, the final diagnoses included 
degenerative joint disease of the right knee with loss of 
function due to pain.  An X-ray showed ossific densities most 
likely related to old trauma.  Further, the examiner reported 
a diagnosis of degenerative joint disease of the lumbosacral 
spine with loss of function due to pain, confirmed by X-ray.  
The examiner noted that there was no operative wound from 
where the veteran reported that the disks had been removed 
but the Board notes, parenthetically, that it appears that 
the veteran did not, in fact, undergo a diskectomy but rather 
had an injection procedure in 1983 and would not, therefore, 
have surgical scarring.

With respect to the Board's questions on remand, the examiner 
remarked that the etiology of the veteran's knee problems 
was, as the veteran stated, when he was in basic training in 
1954.  Further, the examiner remarked that the veteran 
related the date of onset of back pain to spinal anesthesia 
in 1955 but it was his medical opinion that the spinal 
anesthetic probably was not the etiologic factor in the 
veteran's back disorder.  He did not believe that the 
veteran's knee and back disorders were congenital in nature 
or due to disease suffered prior to active service or were 
aggravated thereby, and concluded that the veteran's post 
service occupational activity, accident, aging process, and 
obesity were factors related to the knee and back pathology.

Legal Analysis

Based on the evidence outlined above, the Board finds that 
the competent evidence of record does not establish that 
there is an etiological or causal relationship between the 
veteran's currently-diagnosed knee and back disorders and 
military service, his contentions to the contrary 
notwithstanding.  Importantly, there is no indication that 
the veteran had a chronic knee or back disability during 
military service as reflected in his service separation 
examination.  Although the veteran had testified that he 
sought treatment for knee and back symptomatology, there are 
no contemporaneous service medical records which support his 
claim.  Moreover, at the time of initial post-service 
treatment for both disorders, there was no mention of a 
causal relationship between his complaints and military 
service.  

Specifically, the medical evidence contains very few 
references to complaints with respect to the veteran's knees.  
To that end, the Board has carefully considered the medical 
opinion of the most recent VA examiner that the etiology of 
the veteran's knee problems were related to basic training in 
1954.  However, the Board finds that to the extent the 
opinion is based on the history provided by the veteran it is 
not probative.  Contemporaneous service medical records fail 
to show complaints of, treatment for, or a diagnosis of a 
knee disability, or for many years after service.  The Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  In addition, a physician's 
opinion based on the veteran's layman account of an illness 
from many years ago, which is otherwise uncorroborated by 
competent medical evidence of record, can be no better than 
the veteran's bare contentions.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  Therefore, the Board accords more probative 
weight to the service medical records and the post service 
outpatient treatment and hospital records which fail to 
relate the veteran's knee complaints to military service.  

Turning next to the veteran's claim for a back disorder, the 
Board notes that the first treatment for a back disorder was 
undertaken in connection with a vehicular accident in 1983.  
There was no mention made at that time of either a past 
medical history of prior back problems or any relationship 
between the veteran's back complaints and military service.  
Such reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  
Importantly, while the veteran had treatment for a back 
disorder as early as the 1980s, none of the medical examiners 
have attributed his back disorder to military service.  
Further, the most recent VA examiner specifically opined that 
spinal anesthesia received in 1955 was probably not the 
etiologic factor in the veteran's back disorder.  
Parenthetically, the Board observes that the medical records 
dated in the 1980s related to the veteran's back disorder 
fail to demonstrate or suggest any knee problems.  
Accordingly, there is no objective medical evidence which 
establishes a correlation between the veteran's back disorder 
and military service.

Even accepting that the veteran experienced symptoms related 
to a knee and/or back disorder in service, available 
competent evidence has failed to demonstrate continuity of 
symptoms sufficient to support claims of entitlement to 
service connection.  As previously noted, there is no 
competent evidence of a diagnosis related to a knee or back 
disorder for many years after separation from service.  Thus, 
the multi-year gap between separation from service and 
treatment in this case fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted.

Moreover, there is nothing in the records on file that 
suggests that any arthritis currently present was 
demonstrated within the first year after separation from 
service.  As such, there is no basis for presuming in service 
incurrence of arthritis recently demonstrated.

Finally, the Board has considered the veteran's statements 
and sworn testimony that he has continually suffered from a 
knee and back disorder since separation from service in 1957. 
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability as he has not shown to have the qualifications to 
render such opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of a chronic disorder related 
to his knee or back.  The veteran lacks the medical expertise 
to offer an opinion as to the existence of current pathology, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted.



ORDER

The claim for entitlement to service connection for a 
bilateral knee disability, claimed as degenerative joint 
disease, is denied.

The claim for entitlement to service connection for arthritis 
of the back, claimed as due to spinal anesthesia in service, 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

